             Case 1:17-cv-00088-LY Document 173 Filed 12/11/19 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 CHARLES GRIGSON, LISA HOING, and §
 DAVID KELLY, Individually and on behalf §
 of all putative class members,          §
                                         §
         Plaintiffs,                     §
                                         §
                                           Civil Action No. 1:17-cv-00088-LY
 v.                                      §
                                         §
 FARMERS GROUP, INC.,                    §
 a Nevada corporation,                   §
                                         §
         Defendant.                      §


                  PLAINTIFFS’ UNOPPOSED MOTION FOR EXCESS PAGES

         COME NOW, Plaintiffs Charles Grigson, Lisa Hoing, and David Kelly (“Plaintiffs”) who

file this Unopposed Motion for Excess Pages for Plaintiffs’ Motion for Preliminary Settlement

Approval. Plaintiffs are of the position that extra pages are necessary to explain fully the proposed

settlement reached in the above-captioned matter, the context behind such settlement, and the

reasons preliminary approval should be granted. Defendant Farmers Group, Inc. (“Farmers”) does

not oppose the Motion. Plaintiffs request twenty-five (25) pages exclusive of case caption and

signature blocks.




                                                            -1-
                                            Civil Action No. 1:17-cv-00088-LY—
Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement and for Direction of Notice Under Rule 23(e)
1856503.10
             Case 1:17-cv-00088-LY Document 173 Filed 12/11/19 Page 2 of 3




 Dated: December 11, 2019                               Respectfully submitted,


                                                        /s/ John R. Davis
                                                        Michael L. Slack (TX Bar 18476800)
                                                        John R. Davis (TX Bar 24099518)
                                                        SLACK DAVIS SANGER, LLP
                                                        6001 Bold Ruler Way, Suite 100
                                                        Austin, TX 78746
                                                        Tel.: 512-795-8686
                                                        Fax: 512-795-8787
                                                        mslack@slackdavis.com
                                                        jdavis@slackdavis.com

                                                        Joe K. Longley (TX Bar 00000114)
                                                        LAW OFFICES OF JOE K. LONGLEY
                                                        3305 Northland Drive, Suite 500
                                                        Austin, TX 78731
                                                        Tel.: 512-477-4444
                                                        Fax: 512-477-4470
                                                        joe@joelongley.com

                                                        Roger N. Heller (CA Bar 215348) (pro hac vice)
                                                        Jonathan Selbin (NY Bar 3948684) (pro hac vice)
                                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                        275 Battery Street, 29th Floor
                                                        San Francisco, CA 94111
                                                        Tel.: 415-956-1000
                                                        Fax: 415-956-1008
                                                        rheller@lchb.com
                                                        jselbin@lchb.com

                                                        Attorneys for Plaintiffs and the Proposed Class




                                                            -2-
                                            Civil Action No. 1:17-cv-00088-LY—
Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement and for Direction of Notice Under Rule 23(e)
1856503.10
             Case 1:17-cv-00088-LY Document 173 Filed 12/11/19 Page 3 of 3




                                         CERTIFICATE OF SERVICE

I hereby certify that on December 11, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which will send notification of such filing to all counsel of record.
                                                                       /s/ John R. Davis



                                     CERTIFICATE OF CONFERENCE

The undersigned counsel certifies that he conferred in with opposing counsel and that Farmers
does not oppose the relief sought in this Motion.

                                                                       /s/ John R. Davis




                                                            -3-
                                            Civil Action No. 1:17-cv-00088-LY—
Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement and for Direction of Notice Under Rule 23(e)
1856503.10
